Citation Nr: 1504029	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  12-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to VA home loan guaranty benefits.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel

INTRODUCTION

The Veteran had active duty service from September 1985 to January 1986 and additional service in the U.S. Army reserves from September 1984 to September 1993.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision issued by the Department of Veterans Affairs (VA) Home Loan Eligibility Center in Winston-Salem, North Carolina.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim.  

In statements submitted in support of the claim and during the July 2014 hearing before the Board, the Veteran testified that he was entitled to a certificate of eligibility for home loan guaranty benefits.  Specifically, the Veteran claimed that he previously sought home loan guaranty benefits in 1987 and that, after submitting his DD Form 214, the RO issued a certificate of eligibility for loan guaranty benefits at that time.  He stated that the certificate was later destroyed or lost.  He now essentially seeks a "reissuance" of the certificate of eligibility for home loan guaranty benefits he claims he was previously provided.  

Currently, the evidence before the Board consists of a temporary file and the Veteran's electronic claims file.  The evidence contained therein does not include any documents reflecting that the Veteran sought or was issued a certificate of eligibility for home loan guaranty benefits in or around 1987.  It does not appear that the RO has undertaken any efforts to locate records associated with any requests for a certificate of eligibility for loan guaranty benefits made prior to the Veteran's May 2010 claim currently on appeal.  As evidence of this nature is pertinent to the Veteran's claim, the RO must endeavor to obtain any records associated with any prior requests for a home loan guaranty, to include the claimed certificate of eligibility issued in 1987, or otherwise determine that such evidence is unavailable.

While on remand, the RO must also associate with the record a copy of the Veteran's May 2010 VA Form 26-1880, Request for Determination of Eligibility and Available Home Guaranty Entitlement, which is currently not included in the temporary file before the Board or Virtual VA file.  

Accordingly, the case is remanded for the following action:

1.  The RO must take appropriate action to obtain and associate with the record all outstanding evidence pertinent to the claim, including the Veteran's May 2010 VA Form 26-1880, Request for Determination of Eligibility and Available Home Guaranty Entitlement, and all documents associated with any prior request for home loan guaranty benefits, to include a certificate of eligibility for home loan guaranty benefits issued in 1987.  If these documents cannot be located, all reasonable attempts to reconstruct them should be made.  If the documents cannot be located or reconstructed, the RO must issue a Formal Finding of Unavailability and notify the Veteran of that fact and allow him the opportunity to provide any documents in his possession.  

2.  After completion of the above, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit sought on appeal remains denied, the Veteran must be provided with a supplemental statement of the case.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


